



Exhibit 10.1


[fislogoq42015a06.jpg]    
601 Riverside Avenue, Jacksonville, FL 32204
Tel. 877.482.8786 | Fax. 904.357.1105 | fisglobal.com

                        




May 12, 2016


To:    The Sponsor Parties to the Support and Standstill Agreements referred to
below
Dear Sirs:


We refer to the seven separate Support and Standstill Agreements dated as of
August 12, 2015 (the “SSAs”), entered into by us with the other persons named on
the signature pages thereto in connection with our acquisition of SunGard (the
other parties to the SSAs as of the date hereof, the “Sponsor Parties”). By this
letter, effective from and after 4 p.m. Eastern time on the date hereof, we
hereby irrevocably waive the transfer restrictions set forth in Section 5.5(a)
of each of the SSAs with respect to any Transfer of Voting Stock made by any
Sponsor Party. As used herein, “Transfer” and “Voting Stock” shall each have the
meanings given them in the respective SSA.
Very truly yours,
FIDELITY NATIONAL INFORMATION SERVICES, INC.
By:
/s/ Marc M. Mayo
Name:
Marc M. Mayo
Title:
Executive Vice President and
Chief Legal Officer






